Citation Nr: 0120718	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to an evaluation in excess of 40 percent for 
spondylosis, spinal stenosis, disc bulging, and degeneration 
of L3-L4 and L5-S1, on appeal from the initial grant of 
service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
ulnar nerve neuropathy of the left arm, on appeal from the 
initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches, on appeal from the initial grant of 
service connection.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a mood disorder with major depressive features, on appeal 
from the initial grant of service connection.  

6.  Entitlement to a compensable evaluation for irritable 
bowel syndrome and gastroesophageal reflux disease, on appeal 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1990 to July 1990 
and from February 1995 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO, in part, denied 
the appellant's claim seeking service connection for a 
cervical spine disorder and granted those claims seeking 
service connection for spondylosis, spinal stenosis, disc 
bulging, and degeneration of L3-L4 and L5-S1 (assigned a 40 
percent evaluation); ulnar nerve neuropathy of the left arm 
(assigned a 10 percent evaluation); a mood disorder with 
major depressive features (assigned a 10 percent evaluation); 
migraine headaches (assigned a noncompensable evaluation); 
and irritable bowel syndrome and gastroesophageal reflux 
disease (assigned a noncompensable evaluation).  In a January 
2000 rating decision, the RO in Detroit, Michigan (where the 
appellant briefly resided) increased the evaluation assigned 
to the migraine headache disability to 10 percent.  The 
issues for appellate review are, therefore, as styled on the 
title page of this decision.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (appellant presumably seeks maximum benefit 
allowed by law; thus, claims remain in controversy where less 
than the maximum available benefit is awarded).  

After the RO certified the appeal to the Board, the 
appellant, through his representative, submitted directly to 
the Board additional evidence relevant to his claim.  Coupled 
with this evidence was his representative's January 2001 
statement indicating that the appellant waived initial RO 
review of this evidence pursuant to 38 C.F.R. § 20.1304(c).  

The claim of service connection for a cervical spine disorder 
will be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  With respect to the claims for higher evaluations for the 
low back, left ulnar nerve, migraine headache, mood disorder, 
and intestinal disorders, all available evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.  

2.  The low back disability is manifested by subjective 
complaints of constant pain with subjective limitation of 
motion, without muscle spasm, decreased ankle jerk, or any 
other neurological signs appropriate to the site of the 
diseased discs. 

3.  The ulnar nerve neuropathy of the left arm is manifested 
by pain, numbness, and reduced sensation and strength in the 
fingers.  

4.  The migraine headaches occur three to four times per 
week, sometimes requiring bedrest for several hours, but are 
not completely prostrating and prolonged.

5.  The mood disorder with major depressive features is 
manifested by reduced reliability and productivity due to 
depressed mood, vague suicidal ideation, anxiety, occasional 
panic attacks, and difficulty establishing and maintaining 
effective social relationships.  

6.  The irritable bowel syndrome and gastroesophageal reflux 
disease is no more than mild, manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
evaluation for spondylosis, spinal stenosis, disc bulging, 
and degeneration of L3-L4 and L5-S1 have not been met since 
the initial grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for ulnar nerve neuropathy of the left arm are not met at any 
time since the initial grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.120, 
4.123, 4.124a, Diagnostic Code 8616 (2000).

3.  The criteria for a 30 percent evaluation, and no more, 
for migraine headaches are met since the initial grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.120, 4.124a, 
Diagnostic Code 8100 (2000).

4.  The criteria for a 50 percent evaluation, and no more, 
for a mood disorder with major depressive features are met 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.125 to 4.130, Diagnostic Code 9435 (2000).  

5.  The criteria for a compensable evaluation for irritable 
bowel syndrome and gastroesophageal reflux disease have not 
been met since the initial grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.114, Diagnostic Code 7319 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service enlistment examination in November 1989 was 
silent as to any complaints by the appellant or findings by 
examiners concerning the low back, the left arm, migraine 
headaches, a psychiatric disorder, irritable bowel syndrome, 
or gastroesophageal reflux disease.  The appellant began a 
nearly four-month period of active service on March 13, 1990; 
three days later, on March 16, 1990, a service emergency room 
record noted the appellant's complaints of awakening with low 
back pain and no history of recent injury.  Flexion was 
measured to 30 degrees, without tenderness or loss of 
strength.  The record includes no documents indicating any 
relevant complaints or findings during the remainder of this 
period of service.  

He thereafter served on inactive duty with a National Guard 
unit and underwent service examination in July 1993.  That 
examination revealed no complaints or findings relevant to 
the low back, the left arm, migraine headaches, a psychiatric 
disorder, irritable bowel syndrome, or gastroesophageal 
reflux disease.  

A December 1994 service examination, immediately prior to the 
appellant's reenlistment in February 1995, again revealed no 
complaints or findings relevant to the low back, the left 
arm, migraine headaches, irritable bowel syndrome, or 
gastroesophageal reflux disease.  The appellant disclosed 
that he received psychological counseling on one occasion for 
aggressive or combative behavior.  The examiner noted a 
normal psychiatric clinical evaluation.  

A service clinical record in July 1995 indicated that the 
appellant complained of headaches.  The examiner noted 
yellowish nasal discharge and made an assessment of 
sinusitis.  

Service clinical records in December 1995 indicated that the 
appellant had numbness and sharp, burning elbow pain after 
hitting his elbow on a vehicle.  He had full range of motion 
of the hand and intact sensation.  A March 1996 service 
clinical record noted continuing ulnar pain following the 
trauma.  

Service clinical records from February to October 1996 showed 
that the appellant complained of a back injury in February 
1996 when he jumped off a truck.  He complained of constant 
pain with lateral radiation, stated he heard a popping sound, 
and felt as if bone were rubbing against bone.  Physical 
findings included spasm, pain on reduced motion, and pain 
radiating into the lower extremity.  A February 1996 x-ray 
found L5-S1 spondylolysis, an April 1996 computerized 
tomography (CT) scan revealed spinal stenosis of L3-4 with 
mild generalized disc bulging, and a July 1996 magnetic 
resonance image (MRI) showed minimal disc protrusion of L5-
S1.  A February 1996 bone scan was normal.  With continuing 
difficulty, he was placed on physical profile limiting his 
activities.  In addition, service clinical record entries in 
May and October 1996 showed that the appellant stated that a 
physician informed him he had broken discs.  

An October 1996 service nerve conduction study was normal, 
revealing no evidence of median or ulnar neuropathy at the 
left wrist or elbow.  It was noted that the symptoms had 
significantly improved since the initial injury, but that 
there was still reduced sensation, abnormal feeling, and 
possible loss of strength in the fingers of the left hand.  
An x-ray study of the elbow was normal.  Despite the normal 
findings, an examination noted the appellant's continuing 
complaints of pain and paresthesias and suspected subluxing 
ulnar nerve.  The impression was chronic neuritis of the left 
ulnar nerve without evidence of neuropathic lesion.  

Service clinical records from November 1996 to May 1997 
indicated that the appellant had gastroesophageal reflux 
disease relieved by Tagamet, as well as irritable bowel 
syndrome manifested by vague lower abdominal pain alternating 
with severe pain and cramping.  An upper gastrointestinal 
series was normal and an abdominal CT scan was unremarkable.  
It was also noted that the appellant stated he had a history 
of a broken back, that he had 70 percent relief of pain with 
the use of a brace, and that he did not wish operative 
intervention.  

A service examination in January 1997 revealed a normal 
psychiatric, spine and other musculoskeletal, upper 
extremities, abdominal, and neurologic clinical evaluations.  
In a report of medical history, the appellant complained of 
reflux resolved with Tagamet; frequent trouble sleeping 
secondary to back pain; frequent indigestion; stomach, liver, 
or intestinal trouble; resolved broken bones in his hand; 
arthritis affecting the left hip; and recurrent back pain.  
He denied frequent or severe headaches, head injury, 
neuritis, paralysis, depression, or excessive worry.  Also 
noted as history was a fracture of his back.  

A January 1997 service x-ray report of the lumbar spine 
revealed no evidence of vertebral fracture, dislocation, or 
other bony abnormality.  

VA general medical examination in January 1997 showed that 
the appellant complained of headaches, steady and sometimes 
throbbing, without aura, and of various durations.  He 
further complained of chronic low back pain radiating into 
his lower extremities; inability to stand for long periods; 
numbness from down the ulnar roots of the left arm from his 
left elbow to the fingers; chronic regurgitation of food; 
severe heartburn; and feelings of anger, anxiety, and 
loneliness due to stress.  Examination of the digestive 
system revealed normal and active bowel sounds and no history 
of abnormal bowel movements.  Examination of the 
musculoskeletal system showed no significant muscular 
atrophy, good strength and range of motion of the joints, and 
full range of motion of the spine and extremities.  
Examination of the nervous system was silent as to any 
headache or ulnar nerve disorder.  The diagnoses included 
bulging annulus L5-S1, spinal stenosis L3-4, and 
spondylolysis L5-S1.  The examination report revealed that 
the examiner reviewed the claims file.  

A service medical evaluation board (MEB) report in April 1997 
noted the history of an injury in December 1995, when the 
appellant fell from a truck and immediately complained of 
midlumbar and sacroiliac region pain.  He had no prior 
history of low back injury and immediately after falling was 
unable to walk.  Since then he has had progressive onset of 
deep aching to throbbing back pain in both locations.  He 
also described bilateral lower extremity dysesthesias 
radiating to his midcalf, on the left greater than on the 
right.  Examination of the left upper extremity revealed 
upper extremity weakness in the abductor digiti quinti 
muscles on the left; markedly decreased light touch on the 
dorsal aspect of the left hand; symmetrical range of motion 
of the left elbow; normal reflexes; and consistent numbness 
in the small finger and ulnar aspect of the ring finger that 
increased with persistent left elbow hyperflexion.  
Examination of the low back showed profound and tender spasm 
from the T11 to the L5-S1 region bilaterally symmetrical, 
worse on the left; lumbosacral extension to -5 degrees with 
marked back and buttock pain; flexion limited to where his 
fingers touched his knees; no straight leg raising or 
neurotension signs; and normal strength with reduced 
reflexes.  

The MEB report continued that the appellant could not run, 
jump, crawl, climb, or stand for longer than one minute 
without breaks, bend down to touch his toes, or dress himself 
or tie his shoes, and that he was significantly limited in 
his activities of daily living.  It was noted that the 
appellant felt the use of a brace decreased his pain and that 
such a brace would be needed throughout his life.  The report 
indicated that his prognosis for restoration or resolution of 
his back pain or upper extremity numbness was "dismal" and 
that he was "doomed" to wear a brace for the remainder of 
his life.  The final diagnoses included profound bilateral 
spondylolysis of disc bulge of L5-S1, moderate spinal 
stenosis of L3-4, moderate L3-4 disc degeneration, profound 
lumbosacral paraspinal spasm, moderate lower extremity 
radiculitis, severe left cubital tunnel syndrome, and 
moderate left upper extremity ulnar neuropathy with weakness.  
It was noted that operative intervention for the lumbar 
symptomatology would not give him an effective cure.  

Nerve conduction studies of the left ulnar and median motor 
and sensory nerves were performed in June 1997.  The 
neurologist's conclusion was that the study was normal, 
without evidence of ulnar neuropathy affecting the left upper 
extremity, although the clinical presentation and examination 
strongly supported that diagnosis.  

VA general medical examination in January 1998 revealed 
histories of a motor vehicle accident in 1995 with low back 
injury and radiculopathy, numbness on the ulnar side of the 
left hand and fingers, a head injury and migraine headaches 
following accident, gastroesophageal reflux disease and 
irritable bowel syndrome, and history of anxiety and stress 
disorder.  It was noted that the appellant was right handed.  

On VA orthopedic examination in January 1998, the appellant 
complained of chronic low back pain aggravated by activities 
such as bending, lifting, or carrying.  He could stay in bed 
for no longer than four or five hours secondary to pain, 
thereby limiting his sleep, and required frequent position 
changes when sitting or standing.  He also had pain radiating 
into his right lower extremity.  Examination revealed an 
antalgic limp on the left, inability to stand erect, 
placement of weight on the right when standing, and 
tenderness in the lumbar region.  He had no spasm.  Flexion 
was to 30 degrees, extension to zero degrees with complaints 
of pain, right and left lateral flexion to 15 degrees with 
complaints of pain, and right and left rotation to 20 degrees 
with complaints of pain.  The diagnoses simply mirrored the 
service medical evaluation board findings.  The examiner 
commented that the appellant had weakened movement, excess 
fatigability, and incoordination.  He also had painful motion 
and increased pain on use that could limit functional ability 
further during flare-ups.  The examiner noted that additional 
limitation of motion could not be determined with any degree 
of medical certainty.  

On VA neurological examination in February 1998, the 
appellant stated he sustained a head injury when he fell in 
the back of a truck during service in 1995.  He reported his 
headaches as beginning then, about three times per week, each 
lasting from one to four hours, with photophobia but without 
nausea or vomiting.  He also complained of radiating low back 
pain aggravated by movement, coughing, and sneezing, and 
numbness and tingling in the left arm.  Examination revealed 
reduced sensation in the left upper extremity and a normo-
cephalic and atraumatic head.  The examiner commented that 
the appellant apparently had a closed head injury and post-
traumatic headaches with some migraine qualities; that he 
wished to continue using a back brace, but might need surgery 
in the future; and that he continued to experience 
paresthesias and weakness of the left forearm due to left arm 
ulnar neuropathy.  

A February 1998 VA upper gastrointestinal series was within 
normal limits.  

The appellant submitted a handwritten calendar covering 
February 1998, which indicated that he had severe migraine 
headaches on eight different days, requiring him to stop 
driving, go to bed, and use medication and a hot cloth on his 
forehead.  The calendar also indicated that he complained of 
frequent back pain.  

VA psychiatric examination in February 1998 indicated that 
the appellant was increasingly depressed and angry following 
his back injury. Examination revealed him to be depressed, 
not employed, paranoid, and with some suicidal thoughts.  He 
had one friend and collected baseball cards.  The examiner 
noted that he believed the appellant had many psychotic 
features, but that he was objectively unable to confirm this 
impression.  The diagnoses included severe mood disorder with 
major depressive features due to residuals of his back 
injury.  Also noted were paranoid traits.  The Global 
Assessment of Functioning (GAF) score was 45.  

VA clinical records from April to June 1998 indicated that 
the appellant had pain and numbness in his left elbow and 
fingers.  He also had severe back pain and apparently 
informed the examiner than he had broken his back in service.  
He was prescribed pain medication, but noted that he 
sometimes used alcohol to manage pain as well.  He further 
reported a migraine headache every other day.  As for his 
psychiatric disorder, a VA psychiatrist noted the appellant's 
angry mood, sullen affect, frequent frustration with pain, 
and panic attacks associated with paranoid thoughts.  The 
psychiatrist started the appellant on a psychiatric 
medication and diagnosed psychosis with mood disorder.  The 
GAF score was 35.  

The appellant submitted another handwritten calendar covering 
April to June 1998.  For April 1998, he had severe headaches 
on 18 days where he took medications and went to bed for more 
than three hours; moderately severe headaches on 3 days where 
he took medications and went to bed for less than three 
hours; and mild headaches on four days where he only took 
medications.  For May 1998, he had severe headaches on 14 
days, moderately severe headaches on three days, and mild 
headaches on nine days.  For June 1998, he had severe 
headaches on 15 days, moderately severe headaches on one day, 
and mild headaches on eight days.  Loose stools, diarrhea, 
and constipation were noted on multiple days throughout all 
three months.  

VA psychiatric examination in November 1998 noted that the 
appellant was unemployed and during the interview wore a 
surgical mask, kept his head down, and talked to the floor in 
an angry or shy manner.  The examiner observed accidentally 
that the veteran did not wear the surgical mask while waiting 
in the waiting area for another appointment following the 
psychiatric examination.  The examiner described the 
appellant's answers to his questions as guarded, 
noncommittal, and tentative.  The appellant indicated he had 
occasional homicidal or suicidal thoughts.  The diagnoses 
included dysthymia with somatization and immature and 
dependent personality traits.  The GAF score was 60.  

On VA intestinal examination in November 1998, the appellant 
complained of abdominal cramps and loose bowel movements two 
to three times per day, for which he used Tagamet with good 
results.  On rectal examination, no internal hemorrhoids were 
palpable, and no external hemorrhoids were visible.  An upper 
GI showed no apparent or significant findings.  There was no 
evidence of peptic ulcer disease.  The mucosal folds were 
grossly unremarkable.  There was no niche to suggest an 
ulcer.  The esophagus, stomach, and duodenum, including the 
proximally filled loops of small intestine appeared 
unremarkable.  A lower GI series showed a "real good 
amount" of retained fecal material, indicating poor 
preparation.  There was no diverticulum, and no area of 
narrowing was demonstrated.  The examiner noted that, if it 
were clinically indicated, a repeat examination with good 
preparation would be done.  All laboratory tests were 
unremarkable.  The diagnoses were history of heartburn and 
gastroesophageal reflux with normal UGI; history of irritable 
bowel syndrome; and history of hemorrhoids.  

VA neurological examination in November 1998 indicated that 
the appellant complained of recurrent sharp vascular 
headaches lasting three to four hours every other day, which 
were associated with nausea, vomiting, and lightheadedness.  
On four occasions, he recalled a loss of consciousness.  He 
also complained of low back pain radiating into his left 
extremity, for which he had difficulty standing or sitting 
for long periods and used a cane for ambulation.  Examination 
revealed a limp, normal strength in all muscle groups, and 
decreased sensation in the hands.  The diagnoses included 
bilateral sensory ulnar neuropathy, history of fracture of 
the lumbar spine, history of radicular pain in the left lower 
extremity, and history of migraine.  

VA orthopedic examination in December 1998 indicated that the 
appellant complained of constant low back pain radiating into 
his right lower extremity, for which he used a back brace, a 
pain medication, and injection treatment.  He used a 
fiberglass back brace and a cane, and the examiner noted that 
there was no flare up.  Examination revealed lumbar spine 
flexion of 40 degrees with complaints of pain, extension of 
20 degrees with complaints of pain, bilateral flexion of 15 
degrees with complaints of severe pain, and bilateral 
rotation of 10 degrees.  Both lower limbs were negative for 
any neurological deficiency; straight leg raising was 
resisted to 45 degrees with complaint of severe back pain.  
X-ray study of the low back was within normal limits.  The 
diagnosis was subjective complaint of severe low back pain; 
no evidence of orthopedic pathology on a clinical basis; 
subjective limitation of motion; no evidence of neurologic 
deficit.  

VA clinical records from July 1998 to November 1999 were 
thereafter associated with the file.  In July 1998, the 
veteran reported on mental health clinic follow-up that his 
pain medication had been "A+."  He was very guarded and 
endorsed chronic psychosis in a vague way.  His psychiatrist 
agreed to renew his Percocet until his general medical clinic 
appointment in August.  

In August 1998, when seen for a nonservice-connected problem, 
the veteran's weight was 190 pounds.  He was described as in 
no apparent distress.  No treatment for any service-connected 
disorder was given.  

On mental health clinic appointment on August 10, 1998, the 
veteran had better eye contact and more participation.  His 
mood was down, and his affect was constricted, but he could 
modulate.  His paranoid ideation was less intense, and there 
was no evidence of danger to self or others.  His GAF was 46.  
The impression was mixed picture of psychotic symptoms and 
mood symptoms, which could also be accounted for by intense 
and severe Axis II diagnosis.  Pain might be contributing to 
his mood as well.  The veteran complained of pain and anger 
at his general medical clinic (GMC) doctor, whom he perceived 
as reluctant to help him.  The psychiatrist tried to discuss 
his efforts to discuss the veteran's medications with the GMC 
doctor, but the veteran was only briefly mollified.  The 
psychiatrist renewed his Percocet prescription.  

On mental health clinic follow-up on August 31, 1998, the 
examiner noted that the veteran had experienced a period of 
several days of emesis without any other symptoms of viral 
infection, but it had cleared up.  The veteran reported good 
control of paranoid fears and that his situation with his 
girlfriend was better, but he was still estranged from his 
grandmother.  He was interactive during the visit.  His mood 
was mildly down and affect was somewhat constricted, but 
modulated.  There was no evidence of danger to self or 
others.  His Percocet was renewed for one month, with 
notation that refills were to be non-narcotic.

On VA outpatient visit on October 6, 1998, the veteran 
weighed 189 pounds.  He complained of pain, listing back 
injury, left hip down the leg, left foot numb, severe 
irritable bowel syndrome.  He said he took 4 to 7 Percocets a 
day.  On examination, he was neurologically intact.  
Patrick's sign was positive bilaterally.  There was 
sacroiliac joint pain.  There was decreased range of motion 
in lumbar spine.  The examiner's impression was chronic low 
back pain, Percocet not working well.  He was to discontinue 
Percocet and try MS Contin.

On mental health clinic visit the same day, he was noted to 
be in significant pain from GERD and spastic colitis.  He 
presented a letter in which he detailed his persistent 
paranoid ideations, his low mood, and his frustration with VA 
over not getting support to return to school.  He said he had 
a daughter from a brief marriage, and that he saw her 
infrequently, as she lived with her mother in another state.  
His mother and father had recently visited, and there had 
been some rapprochement with his grandmother.  The veteran 
was wearing a wool cap on a warm day and had recently dyed 
his hair.  He was in pain and holding his abdomen, and the 
pain seemed to wax and wane.  The impression was psychotic 
depression versus psychosis not otherwise specified versus 
schizoaffective disorder, depressed.

On October 20, 1998, he was seen for sacro-iliac (SI) joint 
pain follow-up.  He reported his pain was better controlled 
with MS Contin, but felt it was not strong enough.  His 
dosage was increased, and he was given an SI joint injection, 
after which he did well.

On November 19, 1998, he was seen again in the early morning 
complaining of a sore throat for seven hours.  His medical 
history was reviewed, and he reported no increase in GERD 
recently.  He was scheduled for an appointment later that 
day.  On the later appointment, his weight was 188 pounds.  
He became abusive with the first doctor who saw him, asking 
to see his doctor, but said he did not know his doctor's 
name.  The veteran apologized to the next doctor.  He 
reported three weeks of relief with right SI joint injection.  
He was still getting fair relief with MS Contin, but had run 
out two days before.  On examination, he had diffuse back and 
leg pain with any movement.  He wore a lumbosacral bivalve 
brace for stability.  Patrick's sign was positive and there 
was localized SI pain, diffusely tender elsewhere, but not as 
much.  He requested an injection, and the doctor felt this 
would be indicated if he also did a stretching program, and 
he was instructed in some exercises.  He did not show for his 
mental health clinic appointment that same day.

On December 15, 1998, the veteran was seen for pain follow-
up.  He weighed 188 pounds.  He said he continued physical 
therapy and wore a clam shell brace while awake, sometimes 
sleeping in it.  He said his migraine headaches had been 
worse, and he had them three to four times a week.  He 
reported that MS Contin was not working too well on the 
current dosage, and the doctor increased his dosage.  He 
received a SI injection.

On general medicine clinic appointment in December 1998, the 
veteran reported his migraine headaches occurred three times 
a week, and they were treated with a dark room and wash rag.  
They lasted three to four hours.  He reported nausea, but no 
vomiting.  He did report dizziness and blurry vision.  He 
said Nortrip helped, but his face felt numb.  He was well 
dressed and well nourished.  His weight was 203 pounds.  The 
doctor began the examination, and the veteran refused to 
continue.  No diagnostic impressions were given.

In April 1999, the veteran was seen in the very early morning 
complaining of profuse vomiting since 10 PM the previous 
night.  He was physically and verbally abusive.  The 
impression was viral gastroenteritis.  A radiology report of 
the same date showed a normal amount of air in the stomach, 
duodenum, and left side of the transverse colon, as well as 
the splenic flexure and a lack of bowel gas in the remainder 
of the bowel.  There was no finding to indicate bowel 
obstruction, and no free air or free fluid.

On April 29, 1999, the veteran was seen by a new primary care 
provider in the general medical clinic.  His weight was 205 
pounds.  The veteran's history was reviewed.  He reported 
that migraine symptoms occurred three times a week, and that 
he took Atenolol 25 mg qd (every day) for prophylaxis and 
Cafergot tablets when symptoms occurred.  If he was able to 
take Cafergot at the beginning, symptoms would be blunted.  
He describes the first warning as becoming dizzy and 
experiencing flashing lights, and sometimes nausea, with pain 
in the frontal area and top of his head.  He said he had to 
rest in a dark room with a warm towel on his head.  Symptoms 
lasted two and a half to five hours.  Episodes had been 
shortened in the last year with the two noted medications.

For his irritable bowel syndrome, he reported daily abdominal 
pain and bloating.  When symptoms flared, he said he had 40 
bowel movements per day.  His weight was stable, and there 
was no blood in his stools.  He said he was sometimes 
constipated for three days.  Tagamet controlled his GERD 
symptoms.

He reported he was living with his grandmother.  On 
examination, his abdomen was negative.

The veteran missed mental health clinic and general medical 
clinic visits in May and June 1999.

An August 1999 psychiatric treatment note indicated that the 
veteran's last visit to that clinic had been the previous 
October.  The veteran said he was feeling markedly better 
since he had called the doctor three weeks before.  The 
veteran said he had continued to have depressive and paranoid 
symptoms since the previous October, but they had peaked 
about five or six weeks before, when he experienced crying 
jags, some suicidal ideation (without attempts), and a 
severely depressed mood.  He decided to go back on medication 
and reported relief from symptoms within two or three days.  
The veteran's girlfriend was with him, and she reported that 
he had been consistently less angry and irritable of late.  
When he did get irritable, it did not last long.  He still 
endorsed paranoid ideations, but he got out of the house 
more.  He reported feeling that his house might be invaded, 
and he slept with his gun nearby.  He denied suicidal or 
homicidal ideations.  On mental status examination, he 
appeared more comfortable than he had the previous October.  
He did not mention or indicate any somatic pain.  His thought 
process was generally goal-directed, although meandering and 
possibly perseverative at times.  He endorsed paranoid 
ideations, but he could not elaborate.  His mood was less 
depressed, but not euthymic.  His affect was constricted, but 
much less vigilant and anxious than in the past.  There was 
no evidence of danger to others.  The impressions were 
psychotic depression versus psychosis not otherwise specified 
versus schizoaffective disorder.  The examiner noted that the 
girlfriend's attachment to him was notable and suggested 
that, despite his isolation and irritability, he was likable.

In November 1999, the veteran called his psychiatrist and 
wanted a change in prescription.  He was visiting his mother 
out of state.  The psychiatrist said he did not want to 
prescribe by phone when he had not seen the veteran for three 
months, and he suggested the veteran see the local VA clinic 
for interim care until he returned.  The veteran did not want 
to do that, and a follow-up appointment was made for him the 
next month.

In December 1999, he endorsed suicidal and homicidal 
ideations, but he denied any specific plan.  The examiner 
noted the veteran had gained weight.  He was not agitated or 
threatening.  His speech was not slowed, but his thought 
process was evasive and responses were occasionally cagey.  
For instance, when saying he was suicidal, the hint of a 
smile appeared.  He endorsed paranoid ideations and 
conflicts, but there was no clear delusional system.  He 
denied auditory hallucinations.  His mood was very depressed, 
and his affect was guarded and somewhat cagey.  The 
impression was that the veteran was persistently symptomatic 
and difficult to assess fully.  Differential diagnoses 
remained as previously given, but the possibility of 
significant Axis II issues could not be ruled out.  He was 
admitted to the hospital.

Hospitalization records for December 1999 show the veteran 
complained of depression.  His compliance with outpatient 
treatment had been irregular.  He was dressed in dirty casual 
clothing, and his hygiene was poor.  He was elusive and 
noncooperative on mental status examination.  Speech was soft 
and normal in rate and amount, but somewhat monotonous.  His 
mood was "good."  His affect was suspicious, dysphoric, and 
anxious.  Thought processes were organized and goal-directed.  
His judgment was moderate, and his insight was limited.  The 
admission diagnoses were psychotic disorder not otherwise 
specified versus schizoaffective disorder versus mood 
disorder with psychosis, and a possible history of major 
depressive disorder.  The GAF score was 41.  It was noted 
that the appellant related all of his difficulties to his 
injury in service, which he stated limited his work and 
activities and resulted in depression.  He reported mood 
swings, hyperactivity, disrupted sleep, difficulty in close 
interpersonal relationships, irritable behavior, anxiety 
related to medication side effects, decreased energy, vague 
suicidal thoughts, and no homicidal thoughts.  He described 
himself as a social drinker and noted that he drank more 
heavily to treat his back pain.  It was noted that he was 
divorced, had recently broken off with a girlfriend, and was 
unemployed.  During the hospitalization, he was elusive, 
uncooperative, and suspicious, manifesting significant 
paranoid ideation.  He denied auditory or visual 
hallucinations and had moderate judgment and limited insight.  

On his second day, he reported not sleeping well, but he had 
appeared to be asleep on rounds.  He requested medication not 
prescribed and refused medication that had been prescribed.  
He was eating with a good appetite and drinking fluids well.

His medication was changed, which decreased his paranoid 
ideation, but it was questioned why he responded so quickly 
and intensely.  He became very demanding requesting discharge 
against medical advice.  He continued his paranoid ideation 
and looked at others suspiciously.  His thought processes 
were illogical at times.  He was discharged against medical 
advice after three days.  The discharge diagnoses were 
psychotic disorder not otherwise specified versus 
schizoaffective disorder versus mood disorder with psychosis, 
and a possible history of major depressive disorder.  The GAF 
score was 70.  There was no treatment for or complaints 
regarding irritable bowel syndrome or gastroesophageal reflux 
disease during this hospitalization.  When examined on 
admission, the abdomen was soft, nontender, and non-
distended, with positive bowel sounds.  His weight was 200 
pounds, and he indicated his normal weight was 187 pounds.

VA clinical records from December 1999 to July 2000 indicated 
that the appellant experienced depression, mood swings, 
suicidal ideation, irritability, anger, anxiety, paranoia, 
and occasional auditory hallucinations.  He was prescribed 
medications, which helped improve his mood and lessen his 
paranoid ideation, but was sometimes noncompliant and could 
become violent and threatening.  On several occasions, he 
threatened the staff of the VA facility and tried to 
manipulate them, which deteriorated rapidly to anger and 
irritability.  At one point, he stated he planned to smash 
his truck through the door of a VA medical facility.  He had 
a tolerance for narcotic medications, including morphine, and 
vacillated between appearing genuinely to want to taper off 
these drugs versus wanting an unlimited supply.  

In May 2000, he was seen asking for more morphine for pain, 
and his primary care provider noted that the patient had 
threatened his life and that of his nurse and another doctor.  
He noted that the veteran would have to make arrangements for 
other care, and that he could be seen in the emergency room 
until he made such arrangements.  He was noted to be very 
manipulative and not serious about wanting to be drug-free.  
A psychological consultation for crisis intervention and 
assessment of the same date showed the veteran had exhibited 
aggressive and threatening behavior in the waiting area.  He 
stated that he was out of MS Contin and was not receiving as 
much as he had received at the previous VA hospital.  
Inpatient detoxification was recommended to him, and he 
refused.  He said he wanted an unlimited, unquestioned supply 
so he could taper off at his own pace.  Given the amount he 
had been prescribed and his reported claim of needing more, 
it was estimated that he was taking ten to 15 MS Contin 30 mg 
tablets per day.  On examination, his weight was 225 pounds.  
His grooming was fair, but he was disheveled.  He was 
manipulative, deteriorating rapidly to anger and irritability 
when he perceived resistance to his requests.  Speech rate 
and volume were frequently hyperverbal, strident, loud, and 
rapid, threatening and evasive. Memory was grossly intact.  
No psychotic signs and symptoms were demonstrated or 
endorsed.  Mood was angry and irritable, and affect was 
congruent.  Insight, judgment, and reliability were 
questionable.  The diagnoses during this period included 
major depression with psychotic features, rule out bipolar 
disorder; opiate dependence; personality disorder not 
otherwise specified with antisocial and narcissistic 
features; narcissistic tendencies, and psychosis versus 
schizoaffective disorder versus psychotic mood disorder.  
There are a number of phone call notes in which the veteran 
indicated he was not happy about attempts to decrease his use 
of narcotics.  He said he was not getting his narcotics, 
which one contact investigated and found the veteran was not 
compliant with the treatment plan.  In one call, the veteran 
reported having taken four tablets shortly before calling.  
He was advised that was a dangerous practice, but the veteran 
reported he always saved up his medication and took it all at 
once.  He made vague threats to VA staff.  

On mental health clinic visit on July 31, 2000, the veteran 
was casually dressed and adequately groomed.  Speech was 
normal in rate and volume.  He had mild psychomotor 
agitation.  Mood was depressed and affect was irritable.  His 
thought process was logical and goal directed.  Though 
content was negative for suicidal or homicidal ideations.  
There were no ideas of reference or delusions.  He was 
preoccupied with pain in his back and with migraines.  He 
said Prozac gave him headaches.

GAF scores were 45 in January 2000; 40, 45, and 55 in May 
2000; and 45, 60, and 65 in July 2000.  These records also 
indicated that the appellant had continuing chronic back pain 
radiating into the left lower extremity.  

In a letter to a Federal loan program dated in February 2000, 
a VA physician's assistant and a doctor wrote that the 
appellant continued to have chronic low back pain secondary 
to injuries sustained in service, for which he took narcotic 
analgesics for pain control.  He continued to use a clamshell 
brace and a cane to ambulate due to unsteady gait.  He also 
suffered from migraine headaches three times per week on 
average and wore wrist splints for his neuropathies.  The 
physician's assistant concluded that the appellant's totally 
disabling condition was expected to continue indefinitely.  

Among the medical records submitted by the veteran in 
September 2000 with waiver of regional office consideration 
was a list of medications prescribed by the VA medical 
center.  His medication profile includes a number of 
medications indicated for pain, depression, or anxiety.  The 
list does not include any medication specifically indicated 
for treatment of migraine headaches.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

Before proceeding to the merits of the claims for higher 
evaluations, VA has a duty to assist the appellant in the 
development of evidence necessary to substantiate the claims.  
Recently enacted legislation eliminated the well-grounded-
claim requirement and revised VA's obligation to assist the 
appellant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the VCAA, VA must: 

1)  provide the appellant with 
application forms and notify him of an 
incomplete application (38 U.S.C.A. 
§ 5102 (West Supp. 2001)); 

2)  provide him with notice of required 
information and evidence necessary to 
substantiate the claim (38 U.S.C.A. 
§ 5103 (West Supp. 2001)); and 

3)  make reasonable efforts to assist him 
in obtaining evidence necessary to 
substantiate the claim, to include making 
every reasonable effort to obtain 
relevant records (including private, VA, 
and other Federal agency records) that 
are adequately identified, and, in 
appropriate cases, providing a medical 
examination or opinion when necessary to 
make a decision on the claim (38 U.S.C.A. 
§ 5103A (West Supp. 2001)).

In this case, there is no issue as to provision of 
appropriate forms or to completion of the application, the 
appellant having filed VA Form 21-526, Veteran's Application 
for Compensation or Pension, in September 1997.  

The RO then issued various letters to the appellant, in 
September 1997, March 1998, and January 2000 identifying the 
evidence necessary to substantiate the claims.  The RO 
informed the veteran of the evidence it was requesting in 
connection with his claim and what evidence he should submit 
if he had it and what information the RO needed to pursue his 
claims.  He was told of the time within which the evidence 
should be provided.  In addition, the RO issued a statement 
of the case in June 1998 and supplemental statements of the 
case in January and March 2000 concerning the issues involved 
in this appeal.  Through these letters, the statement of the 
case, and the supplemental statement of the case, the RO 
informed the appellant of the evidence and information 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).

The record shows that the RO also made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, including requesting relevant records 
he adequately identified.  In his various statements, the 
appellant identified only service and VA medical facilities 
as the source of the treatment for his disabilities.  The 
claims file includes the service medical records and 
extensive VA clinical and hospital records concerning the 
appellant, including some that the appellant himself 
forwarded to VA.  The RO also afforded the appellant 
necessary VA examinations in January 1997, January and 
February 1998, and November and December 1998, to assess his 
various disabilities.  38 U.S.C.A. § 5103A (West Supp. 2001).  
VA has satisfied its duty to assist the appellant in the 
development of facts necessary to substantiate the claims 
herein at issue.  


B.  Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disabilities, it must be determined that there is no 
prejudice to the appellant to do so without remand to the RO 
for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  The RO has considered each disability from the time 
of the initial grant, addressing the evidence at each stage 
of the appeal from the initial rating.  As the regulations 
and rating criteria to be applied are the same, and as the 
Board decision herein is at least partially favorable to the 
appellant, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to higher ratings 
on appeal from the initial grant of service connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned.  It would be pointless to remand the 
veteran's claim in order to instruct the RO to issue a SSOC 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

C.  Low Back Disability

The disability is currently assigned a 40 percent evaluation 
pursuant to the criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome, which corresponds to severe 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation may be assigned 
if the evidence shows pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a.  

The service medical evaluation report, the various VA 
examinations, and the VA clinical records concerning the low 
back disability all consistently noted the appellant's 
complaints of low back pain radiating into his lower 
extremities.  However, at no time since the medical board 
evaluation in service has the veteran's low back disability 
been manifested by demonstrable muscle spasm, absent ankle 
jerk, or any other neurological findings attributable to a 
diseased disc.  In fact, by December 1998, there was no 
clinical evidence of orthopedic pathology and no evidence of 
any neurological deficit attributable to the back.  The 
examiner assessed subjective low back pain and subjective 
limitation of motion.  

Far from showing the pronounced intervertebral disc syndrome 
required to support a 60 percent evaluation, the veteran's 
back disability is manifested by subjective complaints only.  
While his complaints of pain are apparently persistent, there 
is no evidence of objective clinical signs to buttress his 
complaints.  Recognizing that he may have greater limitation 
from time to time with use or on flare-ups, the currently-
assigned 40 percent evaluation is more than adequate to 
compensate for the additional functional limitation that is 
likely to result from pain on use or during flare-ups, 
particularly as the veteran has been seen during complaints 
of flare-ups, and no additional functional limitation has 
been noted.

Throughout his treatment he used narcotic pain medication, 
but in 2000 it was noted that he became dependent on those 
medications, thereby casting doubt on whether his need for 
the medications was for pain or due to a physical or 
psychological dependence.  

The criteria of Diagnostic Code 5293 "involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the . . . lumbar spine."  VAOPGCPREC 
36-97; see 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995). 

Other diagnostic criteria are potentially applicable, but do 
not provide for a schedular evaluation in excess of 40 
percent.  For example, the criteria of Diagnostic Code 5292 
for limitation of motion of the lumbar spine and of 
Diagnostic Code 5295 for lumbosacral strain provide for 
maximum 40 percent evaluations.  The veteran may not be 
evaluated under both Diagnostic Code 5293 and either of these 
other diagnostic codes, because the criteria overlap (all 
encompass limitation of motion), and to evaluate the veteran 
under more than one of these codes at the same time would 
violate the prohibition against pyramiding.  See 38 C.F.R. 
§ 4.14. (2000).  

The veteran does not have ankylosis of the spine, so a rating 
under Diagnostic Code 5289 or 5286 would not be appropriate.

The criteria of Diagnostic Code 5285 apply to residuals of 
fracture of a vertebra.  The evidence of record does not 
indicate that the appellant suffered a fracture of a lumbar 
vertebra, despite the appellant's expressions to the contrary 
as reported in VA examinations and clinical records.  The in-
service diagnostic studies did not show that he fractured a 
vertebra and the December 1998 VA examination showed x-ray 
studies of the lumbar spine within normal limits.  
Nonetheless, a service examiner in January 1997 noted a 
history of a back fracture, and the appellant informed a 
service examiner in March 1997 and a VA examiner in 1998 that 
he had suffered a vertebral fracture.  These documents, 
therefore, represent at best an examiner's recitation of what 
the appellant stated, unenhanced by any medical expertise, 
and thus not probative on the question of whether the 
appellant sustained a fractured vertebra during service.  See 
LeShore v. Brown, 8 Vet. App. 406, 408-10 (1995).  Despite 
the appellant's allegations, the diagnostic studies during 
and after service were normal or within normal limits, 
thereby outweighing the appellant's allegations.  Thus, an 
evaluation under Diagnostic Code 5285 would not be 
appropriate.

Accordingly, the preponderance of the evidence is against a 
rating higher than 40 percent for lumbar spondylosis, spinal 
stenosis, and degeneration of L3-L4 and L5-S1 at any time 
since the grant of service connection.

D.  Left Arm Ulnar Neuropathy

The disability is currently evaluated as 10 percent disabling 
pursuant to the criteria of Diagnostic Code 8616 for neuritis 
of the ulnar nerve.  Neurological conditions are rated in 
proportion to the impairment of motor, sensory or mental 
function, with attention to the site and character of the 
injury, relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  With 
ulnar nerve disability, impairment of mental function is not 
in issue.  

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, 
incomplete, paralysis; the maximum rating assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123.  

The appellant is right handed, and so the left extremity is 
his minor extremity.  Under the criteria for Diagnostic Code 
8616, the 10 percent evaluation corresponds to mild 
incomplete paralysis, a 20 percent evaluation to moderate 
incomplete paralysis, and a 30 percent evaluation to severe 
incomplete paralysis.  A 50 percent evaluation may be 
assigned for complete paralysis; the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminencies; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  38 C.F.R. 
§ 4.124a.  

During service the appellant injured his left elbow, with 
resulting complaints of numbness and tingling in his left 
upper extremity.  The October 1996 service nerve conduction 
study was normal, but the clinical evidence during this 
period and the service medical evaluation board report 
revealed numbness, reduced sensation and strength in the 
fingers, and pain associated with the left ulnar injury.  
Similar findings were noted in the post-service VA clinical 
and examination reports, thereby showing sensory disturbances 
and impairment relevant to rating an ulnar injury.  However, 
the evidence described above did not revealed a loss of 
reflexes or muscle atrophy due to the ulnar injury, all 
additional considerations in evaluating the disability.  See 
38 C.F.R. §§ 4.120, 4.123.  Nor did it describe any sort of 
paralysis, whether incomplete or complete, as required for an 
evaluation in excess of 10 percent.  The service medical 
evaluation board report noted symmetrical range of motion of 
the left elbow, and the remaining evidence was silent as to 
any limitation of motion or paralysis affecting the left 
elbow or the fingers of the left hand.  The sensory and 
strength disturbances resulting from the left ulnar nerve 
correspond to the currently assigned 10 percent evaluation, 
but the lack of any loss of reflexes, muscle atrophy, or 
incomplete or complete paralysis due to the ulnar injury do 
not warrant an increased evaluation.  In light of the 
evidence and this analysis, the preponderance of the evidence 
is against the claim for an evaluation in excess of 10 
percent.  

E.  Migraine Headaches

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 8100 for migraine 
headaches.  A 10 percent evaluation is assigned where the 
evidence shows migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation may be assigned for 
migraines with characteristic prostrating attacks occurring 
on average once a month over the last several months.  A 
50 percent evaluation may be warranted for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The appellant apparently developed migraine headaches after 
the 1995 motor vehicle accident, and by the VA neurological 
examination in February 1998 complained of such headaches 
three times per week.  The frequency of these headaches 
continued to be three to four per week, as reported by the 
appellant to VA examiners and recorded in April to June 1998 
clinical records, the VA neurological examination in November 
1998, and a February 2000 VA physician's assistant's letter.  
He reported similar frequencies in calendars for February, 
April, May, and June 1998, in which he claimed severe 
headaches approximately three to four times per week that 
required medication and bedrest for more than three hours per 
headache episode.  The veteran has sometimes complained of 
aura or nausea associated with the headaches.

These findings correspond to the criteria for a 30 percent 
evaluation under Diagnostic Code 8100.  The frequency of the 
attacks are far more than one per month under that criteria, 
and he has reported need for bedrest and medication to 
overcome these attacks.  However, while the frequency of the 
attacks the veteran has diaried could also be termed "very 
frequent", the frequency of the attacks and the required 
bedrest was reported solely by the appellant.  Furthermore, 
his headaches are not prolonged and completely prostrating.  
VA clinical records do not show that the veteran seeks 
frequent treatment for his migraine headaches.  He does 
occasionally mention them as he seeks treatment, and he has 
been prescribed medication (Cafergot and Atenolol), although 
he has, when hospitalized, refused to take the Atenolol.  His 
most recent prescription medication list does not reflect 
these prescriptions.  Compare LeShore, 8 Vet. App. at 408 
(clinical evidence unenhanced by medical comment is not 
probative).  The absence of clinical corroboration is 
persuasive.  Whatever the veteran's self-reporting of the 
frequency of his headaches, he does not seek treatment for 
them often, and they have only rarely been noted as a current 
(i.e., at the time of treatment) complaint in treatment 
records.

Accordingly, giving the benefit of any doubt to the 
appellant, the evidence supports a 30 percent rating, and no 
higher, for his migraine headache disability.

F.  Mood Disorder with Major Depressive Features

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 9435 for mood 
disorder, not otherwise specified.  The criteria for a 10 
percent evaluation requires evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130; see 
also 38 C.F.R. §§ 4.125 to 4.129.  

A 30 percent evaluation may be assigned for disability 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  The evidence summarized above provides 
ample support for a 30 percent evaluation.  The VA 
psychiatric examination in February 1998 showed that the 
appellant was depressed, angry, paranoid, and unemployed.  
The VA clinical records from April to June 1998 noted panic 
attacks, paranoid thoughts, and angry moods, and VA clinical 
records from June 1998 to November 1999 identified depressed 
mood and suspiciousness.  The November 1998 VA examination 
revealed the appellant as guarded, tentative, and 
noncommittal.  The VA hospital records in December 1999 found 
reduced energy, depressed mood, anxiety, chronic sleep 
impairment, and paranoia reduced by medication.  The VA 
clinical records from December 1999 to July 2000 noted 
depressed mood.  These findings correspond to several of the 
specific criteria for a 30 percent evaluation, including 
occasional decreases in work efficiency, depressed mood, 
anxiety, suspiciousness, panic attacks less often than 
weekly, and chronic sleep impairment.  

For a 50 percent evaluation, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  The appellant has not 
been described as having flattened affect.  His speech has 
not been described as circumstantial, circumlocutory, or 
stereotyped.  There is no evidence of panic attacks more than 
once a week.  Impaired judgment and impaired abstract 
thinking are not shown.  Depressed mood has been shown, but 
that is reflected in the 30 percent evaluation above.  
However, the examinations, hospital record, and outpatient 
records also described anger, frustration, persistent 
paranoia, and irritable mood swings, all of which correspond 
to mood and motivation disturbances required for a 50 percent 
evaluation.  In addition, difficulty with personal 
relationships has been shown.  The medical evidence also 
shows, however, that the veteran exhibits at least some of 
his mood swings, angry outbursts, and suspiciousness in 
connection with drug-seeking behavior, and he has been given 
diagnoses, including opiate dependence and narcissistic 
tendencies, that represent conditions for which compensation 
is not payable.  See 38 C.F.R. §§ 3.303(c), 4.9 (2000) 
(personality disorders are not diseases or injuries within 
the meaning of applicable law); 38 U.S.C.A. § 1110 (West 
Supp. 2001) (no compensation for disability resulting from 
abuse of alcohol or drugs).  Giving the veteran the benefit 
of any doubt, however, his mood disorder meets the criteria 
for a 50 percent evaluation.

The criteria for a 70 percent rating are occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  The veteran has been 
described to have vague or occasional suicidal ideation.  
There is no evidence of obsessional rituals.  His speech has 
not been noted to be illogical, obscure, or irrelevant.  He 
has been irritable, but his irritability has apparently been 
provoked by not getting his way in a treatment setting or 
when requesting prescription medication.  Accordingly, it is 
clearly more likely related to his opiate dependence than to 
his mood disorder.

The GAF scores, assigned by examiners at various points 
throughout the evidence, fluctuate.  From the evidence, those 
scores set out over time were as follows:


Date:					GAF score:

February 1998			45
April to June 1998			35
November 1998 			60
June 1998 to November 1999	46
December 1999			41 at admission, 70 at 
discharge
January 2000				45
May 2000				40, 45, 55
July 2000				45, 60, 65 

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The February 1998 score of 45 corresponds 
to "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)".  Id.  The 
symptoms described as supporting this GAF are not 
demonstrated by this appellant, with the possible exception 
of vague suicidal ideation.  There is no evidence that the 
veteran has ever formed or acted on an actual suicidal 
intention, as opposed to vague thoughts about suicide.  
Furthermore, he has reported having friends.  He has been 
unemployed, but the evidence does not show that his 
unemployment is attributable solely or even primarily to his 
mood disorder.  Accordingly, while the examiner's assessment 
of serious symptoms must be given weight, it must not be 
taken to show that all of the symptoms or impairments listed 
under that GAF scale score are demonstrated by this 
appellant.

The score of 35 in April to June 1998 represents "[s]ome 
impairment in reality testing and communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)".  Id.  The symptoms described as 
indicative of this GAF score generally correspond to the 
criteria for a 70 percent evaluation, but the veteran has not 
shown impaired reality testing or the other major impairments 
listed.  

The score of 60 in November 1998 represents "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)".  Id.  In this case, 
that corresponds to some of the criteria for both a 30 
percent evaluation and a 50 percent evaluation.  The score of 
46 in June 1998 to November 1999 VA clinical records suggests 
symptoms similar to that shown in the February 1998 VA 
examination.  The VA hospital records in December 1999 
revealed a wide swing of symptoms, from a GAF score of 41 at 
admission, consistent with the VA clinical records during the 
prior year, to 70 at discharge, indicating "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships", id., which is most consistent 
with the criteria for a 30 percent evaluation.  The scores of 
45 in January 2000, 40, 45, 55 in May 2000, and 45, 60, 65 in 
July 2000 show a generally consistent disability picture 
comporting with the criteria for 50 percent, but one at odds 
with the less severe GAF score in December 1999.  

From this chronological assessment of the GAF scores, a 
consistent pattern emerges of a disability picture that is 
difficult to assess.  The evidence identifies symptomatology 
consistent over time with a 50 percent evaluation, but with 
significant periods of apparent improvement.  Complicating 
this analysis is the uncertain diagnosis offered in the VA 
hospital record from December 1999 and the VA clinical 
records from December 1999 to July 2000.  The December 1999 
VA hospital discharge diagnoses were psychotic disorder not 
otherwise specified versus schizoaffective disorder versus 
mood disorder with psychosis, and a possible history of major 
depressive disorder.  The diagnoses in the months thereafter 
were major depression with psychotic features, rule out 
bipolar disorder, opiate dependence, narcissistic tendencies, 
and psychosis versus schizoaffective disorder versus 
psychotic mood disorder.  In the absence of medical evidence 
to permit differentiation of the symptoms of the service-
connected mood disorder from those of the nonservice-
connected psychotic disorder, schizoaffective disorder, 
opiate dependence and personality disorder, the analysis must 
consider that the symptomatology might be attributable to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (Board precluded from 
differentiating between the symptomatology attributable to 
service-connected and nonservice-connected disabilities in 
the absence of medical evidence).  As discussed above, 
however, there is medical evidence to permit differentiation.  
It shows that some of the veteran's irritability and angry 
outbursts are associated with medical efforts to limit or 
control his opiate dependence, and therefore the medical 
evidence preponderates against using this symptoms to support 
a higher evaluation than 50 percent.

The criteria of Diagnostic Code 9435 also provides for a 100 
percent evaluation for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.  The evidence summarized above 
provides no indication of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, inability to care for himself, 
disorientation, or memory loss.  While it was noted that he 
had suicidal thoughts, those thoughts were described as vague 
and occasional, rather than as persistent as required for a 
100 percent evaluation.  Thus, the evidence of record does 
not meet any of the criteria for a 100 percent evaluation.  
Without evidence meeting any of the criteria for a 
100 percent evaluation, the preponderance of the evidence is 
against a 100 percent evaluation pursuant to the criteria of 
Diagnostic Code 9435.  

G.  Irritable Bowel Syndrome/Gastroesophageal Reflux Disease

The disability is currently assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 7319 
for irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).  The noncompensable evaluation is assigned to 
mild irritable colon syndrome, for disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent evaluation requires moderate irritable colon 
syndrome, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is warranted 
with severe irritable colon syndrome, for diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114.  

The in-service medical evidence indicated that the appellant 
had irritable bowel syndrome and gastroesophageal reflux 
disease manifested by abdominal pain and cramping and 
relieved by Tagamet.  However, an upper gastrointestinal 
series was normal and an abdominal CT scan normal.  

After service, the appellant submitted a calendar covering 
April to June 1998, in which he marked multiple days on which 
he reported loose bowel movements, constipation, and 
diarrhea.  On several days, he reported all three symptoms.  
During the same time frame, the veteran was seen frequently 
for outpatient visits.  He did not report irritable bowel or 
GERD symptoms on these outpatient visits.  Although the 
veteran did report such symptoms on his November 1998 VA 
intestinal examination, the doctor noted that the hemorrhoids 
the veteran reported were not palpable or visible, and that 
all laboratory tests were unremarkable.  He was diagnosed 
only to have a history of GERD and irritable bowel syndrome.  
For the remainder of his treatment records, there is only one 
day on which a notation reflects that the veteran had 
apparent problems from his irritable bowel syndrome, and that 
was in October 1998.  On other occasions, when the veteran 
has reported this in his history, his abdominal examination 
has been normal or negative.  In other words, on one occasion 
during the period since service, the veteran has shown 
objective indications of abdominal distress associated with 
irritable bowel syndrome.  The veteran's weight has been 
stable or increasing over the years, and he is described as 
well-nourished.

The Board must assess the credibility and weight of evidence.  
A review of the veteran's treatment records shows that he is 
manipulative, and he exaggerates.  He has reported having 40 
bowel movements a day when his condition flares up, and yet, 
his examinations have almost invariably been negative for any 
indication of bowel disturbances.  The veteran's self-report 
of the frequency and severity of his bowel/GERD symptoms is 
not credible in the face of the lack of complaints of such 
symptoms in VA treatment records and the credible objective 
physical examination findings reported in those records.  

Accordingly, as the veteran's report of symptomatology is 
unsupported in the clinical record, the Board must find that 
the preponderance of the evidence is against showing that he 
has more than a mild irritable bowel syndrome, manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.


ORDER

An evaluation in excess of 40 percent for spondylosis, spinal 
stenosis, disc bulging, and degeneration of L3-L4 and L5-S1 
is denied for any time since the grant of service connection.  

An evaluation in excess of 10 percent for ulnar nerve 
neuropathy of the left arm is denied for any time since the 
grant of service connection.  

A 30 percent evaluation for migraine headaches is granted 
from the initial grant of service connection.  

A 50 percent evaluation for a mood disorder with major 
depressive features is granted from the initial grant of 
service connection.  

A compensable evaluation for irritable bowel syndrome and 
gastroesophageal reflux disease is denied for any time since 
the grant of service connection.  


REMAND

With respect to the claim of service connection for a 
cervical spine disorder, the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), redefined VA's duty to assist, and 
enhanced its duty to notify the appellant as to the 
information and evidence necessary to substantiate the claim.  
It also eliminated a previous requirement that a well-
grounded claim be presented before a duty to assist arose.  
The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before that date and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO denied the claim herein at issue as not well grounded.  
Therefore, it never reached the duty to assist, and a remand 
is required for compliance with the revised notice and duty-
to-assist provisions.  

In an effort to assist the RO, the Board reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  VA's duty to assist requires, in 
part, that it to provide the appellant a medical examination 
or opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  An examination is 
necessary when the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant), contains competent 
evidence that the appellant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with his 
service; but does not contain sufficient medical evidence for 
a decision.  Id.  

Here, the service medical records indicate that the appellant 
suffered a cervical strain when he jumped from a truck during 
service.  The record also includes an October 1998 VA 
clinical record and a December 1998 VA examination noting his 
complaints of cervical pain and findings of reduced range of 
cervical motion, as well as allegations that his current 
cervical pain is related to his in-service accident.  Thus, 
the evidence includes competent evidence of persistent or 
recurrent symptoms of disability, and an indication (based on 
lay evidence) that the symptoms may be associated with his 
service.  Missing, though, is any medical evidence attesting 
to such a relationship.  Therefore, the record does not 
contain sufficient medical evidence for a decision and the 
VCAA requires that the appellant be afforded a VA 
examination.  

While the Board has identified a specific type of development 
that must be undertaken, it remains the RO's responsibility 
to ensure that all appropriate development is undertaken.  

Accordingly, this case is REMANDED for the following:

1.  In undertaking the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001). 

2.  Schedule the appellant for a 
VA examination to determine the etiology 
of his claimed cervical spine disability.  
The claims file and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.  Any necessary tests and 
studies should be conducted if needed to 
confirm the presence of a cervical spine 
disability.  The examiner is asked to 
opine, based on the results of 
examination and review of the claims 
file, whether it is at least as likely as 
not that any cervical spine disorder is 
related to the appellant's service.  The 
medical rationale for any opinion should 
be provided.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeal


 



